Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 12-13 from “spaced from a second surface of the screen assembly, wherein a height of each stationary scattering member”, it is unclear if the plurality of scattering members are stationary or if these are different scattering members.
Regarding claim 5, line 3 recites “screen assembly, wherein collisions between the impact members and the screen assembly act to” is unclear.  It appears that the impact members should be ‘unsecured impact members’ based on line 2 of the claim.
Claim 12 recites the limitation "stationary scattering member" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, line 3 recites “restricts the movement of the impact members,” is unclear.  It appears that the impact members should be ‘secured impact members’ based on line 2 of the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 4, 12, and 13, claim the limitation that the scattering member has a height above the second surface is less than half a distance between a bottom edge of the frame and a top edge of the frame does not have support in the original disclosure.  The limitation,” less than half the distance,” does not have support.  Page 8, line 8 discusses support of a height less than half in Figs. 2 and 3, however, elements 330a and 330b shown in Fig. 3 do not have support for less than half the distance.  Further, as figures are not to scale, it is unclear how much of the elements 330a and 330b has support for ‘less than half of the distance’.  Referring Fig. 3 reproduced below, ‘less than half the distance’ would be all of the distance ‘A’ + ‘B’.  As the drawing is not to scale, there is not support for elements 330a and 330b having support for the distance ‘A’ + ‘B’.  


    PNG
    media_image1.png
    478
    517
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments with respect to claims 1-25 have been considered but are moot in view of the new ground(s) of rejection.
Regarding claims 1 and 12, claim limitation,” each scattering member being secured to and protruding over a first surface of the grid structure and spaced from a second surface of the screen assembly,” it is further noted that this limitation would be rejected by the prior art Pickard if the new matter discussed above were removed (see Figs. 3; element 31). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653